ASSIGNMENT AND ASSUMPTION AGREEMENT

                         THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this
"Agreement"), is entered into this 10th day of May, 2005, by and between
Osmotics Pharma, Inc., a Colorado corporation ("Assignor") and OnSource
Corporation, a Delaware corporation ("Assignee").

W I T N E S S E T H

:



                         WHEREAS, Assignor and Assignee are parties to that
certain Agreement and Plan of Merger dated April 8, 2005, pursuant to which
Assignor will become a wholly-owned subsidiary of Assignee (the "Merger
Agreement").

                         WHEREAS, Section 5.1(e) of the Merger Agreement
requires Assignee to assume that certain promissory dated January 24, 2005 in
the principal amount of $1,200,000 payable to Osmotics Corporation, a copy of
which is attached hereto as Exhibit A (the "Note").

                         NOW, THEREFORE, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

                         1.          Effective May 10, 2005 (the "Assignment
Date"), Assignor hereby assigns, transfers and conveys to Assignee any and all
of Assignor's right, title and interest in and to the Note and its obligations
thereunder. Assignor represents and warrants that (i) Assignor has the right,
power and authority to execute this Agreement; (ii) that the Note is the good,
valid and binding agreement of the parties thereto and their assignees and is in
full force and effect in accordance with its terms, which have not been amended
or modified; (iii) that no act or omission on the part of Assignor has occurred
that would constitute a default under the Note; and (iv) that the outstanding
balance on the note as of May 10, 2005 is 746,170.

                         2.          Assignee hereby accepts all of the right,
title and interest of Assignor in the Note, and Assignee does hereby agree to
assume and perform all of the covenants and obligations of Assignor under the
Note accruing on or after the Assignment Date or otherwise attributable to the
period commencing on said date and continuing thereafter for so long as the Note
remains in full force and effect. Assignee shall indemnify, defend and hold
harmless Assignor, its affiliates, agents and assigns, from any and all claims,
demands, actions, causes of action, suits, proceedings, damages, liabilities,
costs and expenses of every nature whatsoever, including attorneys' fees, which
arise from or relate to the Note on or after the Assignment Date.

                         3.          The provisions of this Agreement shall bind
and inure to the benefit of Assignee and Assignor and their respective
successors and assigns.

                         4.          This Agreement shall be governed by the
laws of the State of Colorado without giving effect to its conflicts of laws
provisions.

[signatures on following page]

                         IN WITNESS WHEREOF, the undersigned have executed this
Assignment and Assumption Agreement, or have caused this Agreement to be
executed, as of the year and date first written above.        

 

ASSIGNOR:

 

Osmotics Pharma, Inc.,
a Colorado corporation

By:  /s/ Steven Porter
Name:  Steven Porter
Title:  President

 

ASSIGNEE:

 

OnSource Corporation,
a Delaware corporation

   By:  /s/ Frank L. Jennings
Name:  Frank L. Jennnings
Title:  President

 

EXHIBIT A

PROMISSORY NOTE

$1,200,000

Denver, Colorado

 

January __, 2005

Pursuant to the Technology Transfer Agreement dated January __, 2005, by and
between Osmotics Corporation ("Osmotics") and Osmotics Pharma, Inc. (the
"Company"), the Company hereby promises to pay Osmotics the principal sum of One
Million Two Hundred Thousand Dollars ($1,200,000) (the "Note") in legal and
lawful money of the United States of America.

1.

Rate of Interest.

The Note shall be non interest bearing.

2.

Terms of Payment.

 

(a)

Principal.

The Company shall pay principal by the 15th of each month. Principal payments
shall not be less than $120,000 nor more than $150,000 each month as determined
by the Company's management. Monthly principal payments may be reduced if agreed
to in writing by Osmotics.

 

(b)

Prepayment.

This Note may be prepaid in whole or in part at any time or times at the option
of the Company without penalty.

 

(c)

Business Days.

If any payment shall become due on a Saturday, Sunday, or public holiday, such
payment shall be due and made on the next succeeding business day.

 

(d)

Default.

If any payment due hereunder is not made when due, and within (7) days
thereafter, then during the period of such delinquency Osmotics shall have the
option to accelerate the Company's obligations hereunder and declare all amounts
owed hereunder to be immediately due and payable.

3.

Governing Law, Jurisdiction and Venue.

This Note is governed by and is to be construed and enforced in accordance with
the laws of the State of Colorado.

IN WITNESS WHEREOF, this Note has been executed and delivered as of the date
first written above.

OSMOTICS PHARMA, INC.

OSMOTICS CORPORATION

By: /s/ Steven Porter                     
Steven Porter, CEO

By: /s/ Francine Porter      
      Francine Porter, President